Case 2:16-cv-02781-MCA-ESK Document 121 Filed 08/21/20 Page 1 of 4 PageID: 2627




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


  JOHN S. MACDONALD and                         Civil Action No. 2:16-cv-02781-
  JESSICA C. SPEARMAN,                          MCA-ESK

                    Plaintiffs,                 Hearing Date:
                                                October 1, 2020 at 2:00 p.m.
        v.

  CASHCALL, INC.; WS FUNDING, LLC;
  DELBERT SERVICES CORP.; and J. PAUL
  REDDAM,

                    Defendants.


  PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR ATTORNEYS’
  FEES, COSTS, AND CLASS REPRESENTATIVE SERVICE PAYMENTS


 TO COUNSEL: Skadden, Arps, Slate, Meagher & Flom LLP, and Pearson, Simon
 & Warshaw, LLP attorneys for Defendants CashCall, Inc., WS Funding, LLC,
 Delbert Services Corp. and J. Paul Reddam

       PLEASE TAKE NOTICE that pursuant to the Order Granting Plaintiffs’

 Unopposed Motion for Preliminary Approval of Class Action Settlement (ECF No.

 118) on October 1, 2020 at 2:00 p.m., attorneys for Plaintiffs John S. MacDonald

 and Jessica C. Spearman and the settlement class, shall move before the Honorable

 Madeline Cox Arleo, United States District Judge, in the United States District

 Court, District of New Jersey, Martin Luther King Building and U.S. Courthouse,

 Courtroom MLK 4A, 50 Walnut Street, Newark, New Jersey 07102, for an Order

                                        1
Case 2:16-cv-02781-MCA-ESK Document 121 Filed 08/21/20 Page 2 of 4 PageID: 2628




 granting Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Class Representative

 Service Payments.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Plaintiffs

 shall rely upon the Memorandum of Law submitted herewith, the declarations

 referenced therein, and any other papers as may be filed in support of this motion. A

 proposed Order including the relief sought in the instant motion will be submitted

 on September 14, 2020, in conjunction with Plaintiffs’ Motion for Final Settlement

 Approval.

 Dated: August 21, 2020                 Respectfully submitted,

                                        s/Patricia A. Barasch

                                        NICHOLS KASTER, PLLP
                                        Anna P. Prakash, MN Bar No. 0351362*
                                        Brock J. Specht, MN Bar No. 0388343*
                                        Robert L. Schug, MN Bar No. 0387013*
                                        Matthew H. Morgan, MN Bar No. 304657*
                                        4600 IDS Center
                                        80 South Eighth Street
                                        Minneapolis, MN 55402
                                        Telephone: (612) 256-3200
                                        Facsimile: (612) 338-4878
                                        aprakash@nka.com
                                        bspecht@nka.com
                                        schug@nka.com
                                        morgan@nka.com

                                        GUPTA WESSLER PLLC
                                        Matthew Wessler*
                                        1700 L Street, NW, Suite 312
                                        Washington, DC 20036
                                        Telephone: (202) 888-1741
                                          2
Case 2:16-cv-02781-MCA-ESK Document 121 Filed 08/21/20 Page 3 of 4 PageID: 2629




                                    Facsimile: (202) 888-7792
                                    matt@guptawessler.com

                                    SCHALL & BARASCH, LLC
                                    Patricia A. Barasch, NJ Bar No. 0055480
                                    Moorestown Office Center
                                    110 Marter Ave, Suite 105
                                    Moorestown, NJ 08057
                                    Telephone: (856) 914-9200
                                    Facsimile: (856) 914-9420
                                    pbarasch@schallandbarasch.com
                                    * Admitted Pro Hac Vice

                                    Attorneys for Plaintiffs John MacDonald,
                                    Jessica Spearman, and the Settlement Class




                                      3
Case 2:16-cv-02781-MCA-ESK Document 121 Filed 08/21/20 Page 4 of 4 PageID: 2630




                         CERTIFICATION OF SERVICE

       I hereby certify that on August 21, 2020, I caused copies of the within Notice

 of Motion, Memorandum of Law, supporting declarations to be served via ECF upon

 counsel for Defendants registered to receive ECF notification in this case.



 Dated: August 21, 2020                       s/Patricia A. Barasch




                                          4
